                               UNITED STATES DISTRICT COURT
                                   DISTRICT OF MARYLAND


 CHRIS MURRAY,

        Plaintiff,

        v.

 MR. RICKY FOXWELL, Warden - Eel,                    Civil Action No. TDC-16-4141
 LT. EVAN WARD,
 SGT. JASON WALLACE and
 KEITH SCHAFFER, C.0. II,

        Defendants.



                                    MEMORANDUM OPINION

       Plaintiff Chris Murray, an inmate at Western Correctional Institution in Cumberland,

Maryland, has filed a civil action against Defendants Ricky Foxwell, Warden of the Eastern

Correctional Institution ("ECI") in Westover, Maryland; Lt. Evan Ward, the Institutional Remedy

Coordinator at ECI; and ECI correctional officers Sgt. Jason Wallace and Correctional Officer II

Keith Schaffer.      Murray alleges that Defendants violated his constitutional rights to access the

courts, to freedom of speech and expression, and to due process of law by suppressing complaints

he filed through the prison's administrative remedy procedure ("ARPs").          He seeks an order

directing Defendants to comply with prison policies governing the handling of ARPs.

       Pending before the Court are Defendants'         Motions to Dismiss or, in the Alternative,

Motions for Summary Judgment. Upon review of the submitted materials, the Court finds that no

hearing is necessary. See D. Md. Local R. 105.6. For the reasons set forth below, Defendants'

Motions are GRANTED.
                                        BACKGROUND

        Murray was transferred from the Roxbury Correctional Institution to ECI on October 19,

2016. According to Murray, ECI correctional staff improperly handled his ARPs, refused to issue

forms for filing ARPs, and told him that they may only issue one ARP form per week. In addition,

Murray alleges that correctional staff have obstructed inmates' access to the ARP process through

different forms of retaliation, including verbal and physical harassment, denial of recreation and

programs, and transfer from one unit, compound, or institution to another. He claims that staff at

ECI "negligently or deliberately misplaced or stole 100 postage stamps along with approximately

$45.00 worth of commissary food items" from his personal property and that his television had

been broken, "as if someone tried to pr[y] it open deliberately and maliciously."   Mot. Am. Pet'n

9, ECF No. 33.

        Specifically, Murray claims that on October 22, 2016, he gave Officer Schaffer three

completed ARP forms and asked him to sign them and to issue him the carbon copies, but Officer

Schaffer refused to do so. On October 23,2016, Murray again saw Officer Schaffer and repeated

his request for copies but was told that the ARPs had been forwarded to Sgt. Wallace for

processing.   Murray then approached another correctional officer, who told Murray that carbon

copies are not issued until it has been determined whether the matter can be resolved informally.

According to Murray, the officer explained that at ECI, the inmate would receive a carbon copy of

a submitted ARP only if the matter remained unresolved after investigation.

        On October 25,2016, having not yet received the carbon copies, Murray submitted another

ARP, complaining about "the 'arbitrary' action of the ECI staff' and how the staff had infringed

on his rights. CompI. 3, ECF NO.3. Between October 27,2016 and December 15, 2016, Murray

sent correspondence   to several correctional and government officials, as well as non-profit



                                                 2
organizations, requesting intervention and an investigation of ECl's handling of ARPs.          On

November 22, 2016, Murray submitted two ARPs to Sgt. Wallace, who stated that he would

forward them to a lieutenant. Murray states that he never received carbon copies or responses to

any of the ARPs he submitted.

       On December 21, 2016, Murray was summoned to meet with ECl's ARP Coordinator Lt.

Ward and another lieutenant, who explained to him the process by which ECl handles ARPs. At

that time, Murray told Lt. Ward that ECl correctional officers, including Officer Schaffer and Sgt.

Wallace, had accepted his ARPs but refused to provide the requested carbon copies.             The

lieutenants informed Murray that ECl staff were required to attempt to resolve any ARP issues

prior to the ARP being submitted. They also advised him to directly submit any other issues with

the ARP process to Lt. Ward by using a mailbox in the Housing Unit.

       As of August 21,2017, Murray had filed 24 ARPs at ECl. ARP No. ECl-0670-17, filed

by Murray on October 31,2016, complained about ECl's failure to provide him with carbon copies

of his grievances.    ARP No. ECl-0670-17       was stamped as received on March 16, 2017,

approximately one month after Murray filed the Complaint in this case.          An assigned ARP

investigator interviewed Murray on March 24, 2017 and concluded that Murray was unable to

provide any details to support his claim. The investigator noted that Murray could not provide the

time of day when he filed his initial complaint or what the complaint was about.            Murray

acknowledged that he did not follow up regarding his "missing" ARP forms and that nobody

witnessed the incidents. Defs.' First Mot. Dismiss Ex. 1 at 5, ECF No. 17-3. Because Murray was

unable to provide sufficient evidence or any witnesses to substantiate his claims, the investigator

found ARP No. ECl-0670-17 to be without merit and subject to dismissal.




                                                 3
         The investigative report for ARP No. ECI-0670-17, dated April 28, 2017, included signed

statements from each of the four officers listed in the ARP, including Sgt. Wallace and Officer

Schaffer. Three of the officers either denied or could not recall receiving ARPs from Murray on

the day in question, while one acknowledged that he received an ARP from Murray but returned

it to him because it contained multiple issues and thus needed to be revised to raise only a single

issue. On May 4, 2017, Warden Foxwell dismissed ARP No. ECI-0670-17 with the following

statement:

         Your request for Administrative Remedy has been investigated and is hereby
         Dismissed: upon review of reports from staff and supporting documentation it has
         been determined that there is no evidence to substantiate your claim that your access
         to the courts ha[ s] been hampered. Documentation shows that your ARP forms
         were handled properly in accordance with IB 09-10 "the inmate population will
         turn in all completed ARP forms to the dayshift OIC [Officer in Charge] for
         signature. The OIC will issue the inmate the signed copy of the complaint form.
         The housing unit manager will collect the completed ARP forms from the control
         center daily. The unit manager will review the ARP complaint and conduct an
         interview to determine if he/she can resolve the complaint. If it is determined that
         the complaint cannot be resolved, the unit manager shall forward the complaint to
         the ARP dept.

Id. at 2..

         Murray prepared other ARPs dated October 31, 2016 which were not stamped as received

by ECI staff. In one of those un-numbered ARPs, Murray complained that Officer Schaffer had

denied him ARP forms upon request.        Murray later appealed that ARP to the Commissioner of

Corrections and then to the Inmate Grievance Office ("I GO"), alleging that the Warden had failed

to address his grievance. By letter dated June 30, 2017, an IGO Administrative Officer informed

Murray that his grievance was being dismissed.         The Administrative    Officer concluded that

Murray had failed to state a claim meriting administrative relief because ARP forms can be

obtained through means other than requesting them from correctional officers, such as obtaining

them from the prison library.


                                                  4
        In another un-numbered ARP dated October 31, 2016, Murray alleged that he was being

subjected to retaliation for filing ARPs earlier that week. According to Murray, a correctional

officer, Correctional Officer II Johnson, conducted a search of Murray's cell and stated, "This is

just a prelude to what lies ahead for people who like to file ARPs." Defs.' First Mot. Dismiss Ex.

3 at 26, ECF No. 17-5. Murray requested an investigation into the matter and asked that Officer

Johnson, Sgt. Wallace, and two other correctional officers be held accountable. Murray appealed

that un-numbered ARP up to the IGO. By letter dated June 30, 2017, an IGO Administrative

Officer dismissed Murray's grievance for failure to state a claim upon which administrative relief

could be granted. According to the Administrative Officer, Murray failed to provide any evidence

that Officer Johnson made any comments to him "regarding the cell search occurring as a result of

[Murray] filing ARPs" or that any correctional staff retaliated against him in any way. Id. at 29.

        In a declaration, Warden Foxwell has acknowledged that he is familiar with Murray's

claims but has stated that he did not hinder, delay, or interfere with Murray's ability to use the

ARP process. Warden Foxwell stated that he expects ECI staffto comply with the directives and

policies regarding ARPs. When responding to ARPs, he relies on the reports and assessments of

the correctional staff.

                                         DISCUSSION

        In their Motion, Defendants seek dismissal under Federal Rule of Civil Procedure 12(b)(6)

or summary judgment under Rule 56.         Specifically, Defendants argue that (1) the Eleventh

Amendment to the United States Constitution bars claims against Defendants in their official

capacities; (2) the claims against Warden Foxwell in his personal capacity fail because Murray

cannot demonstrate that Warden Foxwell is liable under a theory of supervisory liability; (3)




                                                5
Murray has failed to provide evidence to establish that his First Amendment rights or due process

rights have been violated; and (4) Defendants are entitled to qualified immunity from suit.

I.     Legal Standards

       Defendants have entitled their motions as Motions to Dismiss or, in the Alternative,

Motions for Summary Judgment.          To defeat a motion to dismiss under Federal Rule of Civil

Procedure 12(b)(6), the complaint must allege enough facts to state a plausible claim for relief.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A claim is plausible when the facts pleaded allow

"the court to draw the reasonable inference that the defendant is liable for the misconduct alleged."

Id. Legal conclusions or conclusory statements do not suffice. Id. The Court must examine the

complaint as a whole, consider the factual allegations in the complaint as true, and construe the

factual allegations in the light most favorable to the plaintiff. Albright v. Oliver, 510 U.S. 266,

268 (1994); Lambeth v. Bd. ofComm'rs       of Davidson Cty., 407 F.3d 266,268 (4th Cir. 2005).

       When a moving party submits affidavits or other evidence for the Court's consideration on

a motion to dismiss, the Court ordinarily may not consider such materials unless the motion is

treated as one for summary judgment. Fed. R. Civ. P. 12(d). Before converting a motion to dismiss

to one for summary judgment, courts must give the nonmoving party "a reasonable opportunity to

present all the material that is pertinent to the motion."   Id.   "Reasonable opportunity" has two

requirements:   (l) the nonmoving party must have some notice that the court is treating the Rule

12(b)( 6) motion as a motion for summary judgment; and (2) the nonmoving party must be afforded

"a reasonable opportunity for discovery" to obtain information essential to oppose the motion.

Gay v. Wall, 761 F.2d 175, 177 (4th Cir. 1985). Here, the notice requirement has been satisfied

by the title of Defendants' Motions.    To show that a reasonable opportunity for discovery has not

been afforded, the nonmoving party must file an affidavit or declaration under Rule 56( d) or



                                                  6
otherwise explain why "for specified reasons, it cannot present facts essential to justify its

opposition."   Fed. R. Civ. P. 56(d); see Harrods Ltd v. Sixty Internet Domain Names, 302 F.3d

214, 244-45 (4th Cir. 2002). Here, Murray has not filed a Rule 56(d) affidavit and instead has

submitted his own declarations and exhibits with his memoranda in opposition to the Motions.

The Court therefore will construe them as motions for summary judgment.

        Under Federal Rule of Civil Procedure 56, the Court grants. summary judgment if the

moving party demonstrates that there is no genuine issue as to any material fact, and that the

moving party is entitled to judgment as a matter oflaw.     Fed. R. Civ. P. 56(a); Celotex Corp. v.

Catrett, 477 U.S. 317, 322 (1986). In assessing the Motions, the Court views the facts in the light

most favorable to the nonmoving party, with "all justifiable inferences" drawn in its favor.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986). The Court may rely only on facts

supported in the record, not simply assertions in the pleadings. Bouchat v. Bait. Ravens Football

Club, Inc., 346 F.3d 514,522 (4th Cir. 2003). A fact is "material" if it "might affect the outcome

of the suit under the governing law." Anderson, 477 U.S. at 248. A dispute of material fact is only

"genuine" if sufficient evidence favoring the nonmoving party exists for the trier of fact to return

a verdict for that party. Id. at 248--49.

II.     Eleventh Amendment

        The Eleventh Amendment to the United States Constitution provides that "The Judicial

power of the United States shall not be construed to extend to any suit in law or equity, commenced

or prosecuted against one of the United States by Citizens of another State, or by Citizens or

subjects of any Foreign State." U.S. Const. amend. XI. In effect, the Eleventh Amendment bars

suits for damages against a state in federal court unless the state has waived its sovereign immunity

or Congress has abrogated its immunity. See Pennhurst State Sch. & Hosp. v. Halderman, 465



                                                  7
U.S. 89,100 (1984) ("It is clear, of course, that in the absence of consent a suit in which the State

or one of its agencies or departments is named as the defendant is proscribed by the Eleventh

Amendment.").    "[A] suit against a state official in his or her official capacity is not a suit against

the official but rather is a suit against the official's office. As such, it is no different from a suit

against the State itself." Will v. Mich. Dep't a/State Police, 491 U.S. 58, 71 (1989). Thus, states

and their officers, sued in their official capacities, are not "persons" subject to suit for money

damages under   S 1983.   Id. at 70.

        Although the State of Maryland has waived its sovereign immunity for certain types of

cases brought in state courts, see Md. Code Ann., State Gov't     S 12-202(a)   (2015), it has not waived

its immunity under the Eleventh Amendment to a suit ofthis kind in federal court. Accordingly,

Defendants are immune from suit for actions taken in their official capacity.

III.    Warden Foxwell

        As to claims against Warden Foxwell in his personal capacity, the Complaint does not

allege any acts or omissions by Warden Foxwell. Nor can Warden Foxwell be held liable simply

for occupying a supervisory position because vicarious liability does not apply to        S   1983 claims.

See Wright v. Collins, 766 F.2d 841, 850 (4th Cir. 1985) (recognizing that under      S 1983, individual
liability must be based on personal conduct). A supervisory official cannot be held liable for the

acts of a subordinate unless the supervisor's "indifference or tacit authorization of subordinates'

misconduct" can be deemed to have caused the injury to the plaintiff. Baynard v. Malone, 268

F.3d 228,235 (4th Cir. 2001) (quoting Slakan v. Porter, 737 F.2d 368,372 (4th Cir. 1984)). For

a supervisor to be found liable for such acts, a plaintiff must prove that (1) the supervisor has actual

or constructive knowledge that the subordinate was engaged in conduct that posed a pervasive and

unreasonable risk of constitutional injury to individuals like the plaintiff; (2) the supervisor's



                                                   8
response to that knowledge was so inadequate as to show deliberate indifference to or tacit

authorization of the subordihate's misconduct; and (3) there was an affirmative causal link between

the supervisor's inaction and the particular constitutional injury suffered by the plaintiff. Id.; Shaw

v. Stroud, 13 F.3d 791, 799 (4th Cir. 1994).

        At best, the Complaint and evidence may establish that Warden Foxwell did not respond

to one or more of Murray' s ARPs. Murray's claim, however, is that correctional officers refused

to accept and submit ARPs, such that Warden Foxwell would not have received them. To the

extent that Warden Foxwell actually received and considered certain ARPs, addressing an inmate's

grievance, without more, does not amount to participation in the alleged constitutional violation

sufficient to confer liability. See Gallagher v. Shelton, 587 F.3d 1063, 1069 (lOth Cir. 2009) ("[A]

denial of a grievance, by itself without any connection to the violation of constitutional rights

alleged by plaintiff, does not establish personal participation under   S 1983.").   Where the alleged

constitutional violations arise from a refusal to accept and process ARPs and alleged retaliation

for filing ARPs, there is no evidence that Warden Foxwell was aware of, or participated in these

activities. The Court will therefore grant summary judgment in favor of Warden Foxwell.

IV.     First Amendment

        Murray's claims that his First Amendment rights have been violated are properly construed

as claims that Defendants violated (l) his right of access to courts; and (2) his right to be free from

retaliation for filing prison grievances.

        A.      Access to Courts

        Prisoners have a constitutionally protected right of access to the courts. See Bounds v.

Smith, 430 U.S. 817,821 (1977). This right, however, is limited to protecting an inmate's right

"to attack their sentences, directly or collaterally, and in order to challenge the conditions of their



                                                   9
confinement." Lewis v. Casey, 518 U.S. 343, 355 (1996). Impairment of the ability to litigate any

other matter is considered an incidental consequence of conviction and incarceration and is thus

constitutional.   Id.

        A critical requirement of an access-to-courts claim is that a prisoner must show "actual

injury" to "the capability of bringing contemplated challenges to sentences or conditions of

confinement before the courts." O'Dell v. Netherland, 112 F. 3d 773,776 (4th Cir. 1997) (quoting

Lewis, 518 U.S. at 355). Actual injury occurs when a prisoner demonstrates that a "nonfrivolous"

and "arguable" claim was frustrated or impeded because of the denial of access to the courts.

Lewis, 518 U.S. at 352-53 & n.3. The complaint must contain a sufficient description of the

predicate claim to permit an assessment of whether it is "nonfrivolous" or "arguable." Christopher

v. Harbury, 536 U.S. 403, 415 (2002).

        Allegations of injury arising from the denial of access to the courts therefore must be

specific and articulate how the litigation was harmed. See, e.g., Ali v. District of Columbia, 278

F.3d 1,8 (D.C. Cir. 2002) (holding that an allegation that the failure to transport a prisoner's legal

documents to his prison caused his unspecified "open case" to be "set back" did not state a claim

of actual injury from a denial of access to courts); see also Johnson v. Hamilton, 452 F.3d 967,

973-74 (8th Cir. 2006) (dismissing an access-to-courts claim arising from the alleged destruction

of the prisoner's legal papers because there were no allegation of facts supporting a finding of

injury or prejudice).   Cody v. Weber, 256 F.3d 764, 769-70 (8th Cir. 2001) (holding that lack of

access to computer disks containing the prisoner's legal materials did not establish a denial of

access to courts because the vague allegation that the stored data would "set him free" was

insufficient to establish actual injury).




                                                  10
         Here, Murray claims that he has been denied access to the courts because Defendants failed

to give him forms for filing ARPs, they did not give him the carbon copies of ARPs that he did

file, and, in some instances, they did not process his filed ARPs. In theory, the thwarting of the

ARP process could support an access-to-courts            claim.   The Prison Litigation Reform Act

("PLRA"), 42 U.S.C.       S 1997e   (2012), provides that "(n]o action shall be brought with respect to

prison conditions under section 1983 of this title, or any other Federal law by a prisoner confined

in any jail, prison, or other correctional facility until such administrative remedies as are available

are exhausted."     Id.   Because failure to complete the requirements of the ARP would result in

dismissal of any federal court claim alleging unconstitutional        conditions of confinement, see

Anderson v. XYZ Correctional Health Serv's., Inc., 407 F.3d 674,681 (4th Cir. 2005), interference

with the ability to complete the ARP process could be the denial of one of the "tools" required to

litigate conditions of confinement in court. See Lewis, 518 U.S. at 355 (stating that a denial of

access to courts can be premised on denying the "tools" required to challenge conditions of

confinement).

         Murray's claim, however, fails because he has never identified any "nonfrivolous"           or

"arguable" claim that was frustrated, or that any actual injury resulted from the loss of such a

claim.    For all of his allegations about deficiencies in the ARP process, Murray has never

sufficiently identified or articulated a substantive claim underlying any of the ARPs he submitted,

or failed to submit because of Defendants' actions, that would allow for an assessment of whether

it was a "nonfrivolous"      or arguably meritorious claim that his conditions of confinement are

unconstitutional.   Christopher, 536 U.S. at 415. By failing to do so, Murray cannot establish any

"actual injury," in that any particular relief would have been awarded by a court had the claim

been allowed to proceed, as required to prevail on an access-to-courts claim. See O'Dell, 112 F.



                                                    11
3d at 776. Because Murray's claim fails as a matter oflaw, the Court will grant summary judgment

to Defendants on the access-to-courts claim.

       However, the Court finds it noteworthy that the record establishes that ARPs submitted by

Murray in October 2016 were not processed or investigated until March 2017 or later, and only

after Murray filed his Complaint in this Court in February 2017. It should not take the filing a

federal case for a prison to process properly an ARP submitted by a prisoner, frivolous or not.

Such delays, particularly to the extent they may have been intentional or part of a misguided notion

that prisons need not process ARPs until after they have been investigated, must be addressed and

resolved by ECI.

       B.       Retaliation

       Murray also alleges that Defendants retaliated against him for filing ARPs.        "The First

Amendment right to free speech includes not only the affirmative right to speak, but also the right

to be free from retaliation by a public official for the exercise of that right." Suarez Corp. Indus.

v. McGraw, 202 F.3d 676,685 (4th Cir. 2000). "[A] prison inmate retains those First Amendment

rights that are not inconsistent with the status as a prisoner or with the legitimate penological

objectives of the corrections system." Pell v. Procunier, 417 U.S. 817, 822 (1974). Consistent

with this principle, the United States Court of Appeals for the Fourth Circuit has held that an

inmate's    "right to file a prison grievance free from retaliation"     is protected by the First

Amendment.      Booker v. S. Carolina Dep't of Corrections, 855 F.3d 533, 545 (4th Cir. 2017). In

doing so, the Fourth Circuit rejected a claim of qualified immunity based on the conclusion that a

prisoner's First Amendment right to be free from retaliation for filing a grievance was clearly

established based on the consensus of case law pre-dating the events in this case. See Booker, 855

F.3d at 544-45. Thus, Murray has a clearly established First Amendment right to be free from



                                                 12
retaliation for filing grievances, and Defendants are not entitled to qualified immunity on that

claim.

         In order to succeed on a First Amendment retaliation claim under ~ 1983, Murray must

prove that (1) he engaged in a constitutionally protected First Amendment activity, (2) a defendant

took an action that adversely affected that protected activity, and (3) there was a causal relationship

between the protected activity and the defendant's conduct. See Constantine v. Rectors & Visitors

o/George Mason Univ., 411 F.3d 474,499 (4th Cir. 2005); Suarez Corp., 202 F.3d at 686.

         Here, although Murray claims that correctional staff at ECI retaliated against him for filing

ARPs, he details only a single incident of alleged retaliation by a specific correctional official.

Murray alleges that Officer Johnson conducted a search of Murray's cell, broke Murray's radio in

the process, and stated, "This is just a prelude to what lies ahead for people who like to file ARPs."

See Compl. 4; Defs.' First Mot. Dismiss Ex. 3 at 26; Pl.'s Opp'n First Mot. Dismiss 19, ECF No.

28. Officer Johnson, however, is not a Defendant in this case. Although Murray, with leave of

the Court, filed an Amended Complaint on December 15, 2017 in which he added several new

Defendants, he did not include Officer Johnson. Murray's general allegations that his television

was broken and his postage stamps and commissary items were taken are not linked to any of the

named Defendants, and he has provided no evidence to show that they were responsible for that

misconduct.      As discussed above, because vicarious liability is not available in ~ 1983 cases,

Defendants in this case cannot be held liable for these incidents absent personal involvement. See

Wright, 766 F.2d at 850. Because Murray has not established a viable First Amendment retaliation

claim against any of the named Defendants, the Court will grant summary judgment to Defendants

on this claim.




                                                  13
v.     Due Process

       Murray also complains that the interference with his submission of ARPs has denied him

due process of law.     Although Murray asserts that Defendants violated prison policies and

procedures relating to the processing of ARPs, violations of state laws or regulations do not

establish a basis for a federal procedural due process claim. See Weller v. Dep't of Soc. Servs.,

901 F.2d 387,392 (4th Cir. 1990). Likewise, the failure to follow prison directives or regulations

does not, in and of itself, establish a violation of due process. See Kitchen v. Ickes, 116 F. Supp.

3d 613, 629 & n.6 (D. Md. 2015) (citing Myers v. Klevenhagen, 97 F.3d 91,94 (5th Cir. 1996)).

       Even where a state has created internal prison procedures, the procedural protections of the

Due Process Clause apply only to actions that implicate a protected liberty interest, such as those

that result in the loss of good time credits, see Ewell v. Murray, 11 F.3d 482, 488 (4th Cir. 1993),

or otherwise lengthen the amount oftime an inmate must serve, see Montanye v. Haymes, 427 U.S.

236, 242 (1976), as well as those that impose "atypical and significant hardship on the inmate in

relation to the ordinary incidents of prison life," such as transfer to a mental institution or

involuntary administration of medication, see Sandin v. Conner, 515 U.S. 472, 477-78, 483-84

(1995). Murray's allegations that Defendants hindered his access to the ARP process do not meet

these standards. Therefore, the Court will grant summary judgment to Defendants on this claim.

                                         CONCLUSION

       For the foregoing reasons, the Defendants'     Motions to Dismiss or, in the Alternative,

Motion for Summary Judgment will be GRANTED. A separate Order shall issue.



Date: February 12,2019
                                                      THEODORE D. CHUANG
                                                      United States District Jud



                                                 14
